Exhibit 10.2

 

SECOND AMENDMENT TO TERM NOTE

 

THIS SECOND AMENDMENT TO TERM NOTE (this “Amendment”) dated as of January 10,
2014, is by and between Cherokee Inc., a Delaware corporation (the “Borrower”),
and JPMorgan Chase Bank, N.A. (the “Lender”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has heretofore issued in favor of Lender that certain Term
Note dated as of September 4, 2012, as amended on January 31, 2013 (the “Term
Note”) in connection with “Facility B” under the Credit Agreement entered into
between the Borrower and the Lender as of September 4, 2012 and as further
amended as of January 31, 2013 and concurrently herewith;

 

WHEREAS, the Borrower and the Lender have agreed to certain changes to the
pricing and payments of Advances under Facility B; and

 

WHEREAS, the parties desire to amend the Term Note to put such changes into
effect.

 

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Defined Terms.  Capitalized terms used, but not defined herein shall
have the meanings assigned to them in the Term Note, as amended by this
Amendment.

 

ARTICLE II

 

AMENDMENTS

 

SECTION 2.1 .  The Term Note is hereby amended by replacing each reference to
“Term Note” with “Term Note B”.

 

SECTION 2.2.  The Term Note is hereby amended by replacing the definition of
“Applicable Margin” in its entirety as follows:

 

““Applicable Margin” means, on any day, (i) with respect to any CB Floating Rate
Advance, (a) 0.00% per annum if the Senior Funded Debt Ratio is less than or
equal to 2.00 to 1.00 or (b) 0.25% per annum if the Senior Funded Debt Ratio is
2.01 to 1.00 or greater; and (ii) with respect to any LIBOR Rate Advance,
(a) 2.25% per annum if the Senior Funded Debt Ratio is less than or equal to
2.00 to 1.00 or (b) 2.50% per annum if the Senior Funded Debt Ratio is 2.01 to
1.00 or greater.”

 

--------------------------------------------------------------------------------


 

SECTION 2.3  The Term Note is hereby amended by inserting a new definition in
the appropriate alphabetical order as follows:

 

““Senior Funded Debt Ratio” has the meaning provided in the Credit Agreement.”

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

SECTION 3.1 Ratification of and References to the Promissory Note.  This
Amendment shall be deemed to be an amendment to the Term Note, and the Term
Note, as amended hereby, shall continue in full force and effect and is hereby
ratified, reaffirmed, approved and confirmed in each and every respect.  All
references to the Term Note in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Term Note as amended hereby.

 

SECTION 3.2 Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 3.3 Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

 

SECTION 3.4 Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

 

SECTION 3.5 Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

 

SECTION 3.6 Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Amendment on the date first
above written.

 

 

 

BORROWER

 

Cherokee Inc.

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

Name: Howard Siegel

 

 

Title: COO

 

 

 

 

 

 

 

By:

/s/ Jason Boling

 

 

Name: Jason Boling

 

 

Title: CFO

 

S-1

--------------------------------------------------------------------------------

 